Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 43-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, claim 39 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 29, and November 3, 2021.
Applicant's election with traverse of invention group I and compound species of the compound recited in claim 38 in the reply filed on November 3, 2021 is acknowledged.  The traversal is on the ground(s) that the restriction requirement fails to show an undue burden for search and examiner all the invention.  This is not found persuasive because the compounds recited in different inventions are structurally distinct and have acquired separated status in the art as evidenced by the different subclasses for dipeptide (A61K38/05, the elected invention), tripeptides (A61k38/06), or polypeptides. Further, the searches are not limited to patent literature. Thus, it would require many separated searches for all of claimed inventions and/or species. As to claims 43 and 44, please see the updated restriction of August 16, 2021, responding to applicants’ amendment of March 29, 2021
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-4, 11, 16-18, 20, 30-32, 50, 52-53 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12, 16, 18, 20-21, 28, 32-33, 40, 48, 55-70 of copending Application No. 16/768278 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘278 claims a method of employment of the TLR2 agonists recited herein for treating or preventing a respiratory condition associated with an infectious agent, which include a virus or bacteria, particularly, for upper respiratory track. It has been noted that ‘878 do not claim preventing rhinovirus infection, or conditions associated thereof. However, the practice of the claimed method of ‘278 would have inherently prevent rhinovirus infection or its associated conditions. Also, the practice of claimed method herein would also inherently preventing any further viral or bacterial infection as recited in ‘278.  Further, the employments of old and well-known dosage forms or route of administrations, such as intranasal by nasal spray would have been with the purview of ordinary skill in the art. Furthermore, optimization of a result effective parameter, e.g., routes of administration and particular location for respiratory tract to be administered, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "cystic fibrosis, or lung conditions associated with lung transplantation or chronic glucocorticoid use".  There is insufficient antecedent basis for this limitation in the claim. Note, "cystic fibrosis, or lung conditions associated with lung transplantation or chronic glucocorticoid use" are for defining the etiologies or than the conditions and/or symptoms. 
It is noted the recited etiologies are not really “associated” with rhinovirus infection as defined in claim 1, though conditions associated with the etiologies may be exacerbated by the infection. See, original claims 9 and 10.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 16-18, 20, 30-32, 50, 52-53  are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2011/119759 A1, IDS), in view of Tan et al. (“Intranasal . 
Wu et al. teach TLR2 agonists with a general formula of 
    PNG
    media_image1.png
    118
    168
    media_image1.png
    Greyscale
, which encompassing Pam2Cys derivatives,  See, particularly paragraphs [0009] to [0014]. Expressly disclosed examples include compounds having Pam2Cys moieties, such as compound 48: 
    PNG
    media_image2.png
    153
    210
    media_image2.png
    Greyscale
, and compounds having Cys-Ser peptide with polyethylene glycol moiety, such as compound 88:  
    PNG
    media_image3.png
    106
    243
    media_image3.png
    Greyscale
, which has superior TLR2 agonistic activity, See, table I, pages 163-178. Wu et al. further discloses pharmaceutical composition comprising the TLR2 agonists, or pharmaceutical acceptable salts, solvate, N-oxide, prodrugs thereof,  and method of using the same for treating infectious disease, particularly, those caused by viruses, such as rhinovirus, coronavirus, influenza, etc. See, particularly, paragraph [000179]. The daily dosage of the compounds may be in the range of 0.05 µg/kg to   100 mg/kg per body weight. The dosage form may be oral, parenteral, topical, or directly to respiratory tract. See, particularly, paragraphs [000186] to [000206].
Wu do not teach expressly the compound of elected species  INNA-006, characterized by the Pam2Cys-Ser-(CH2-CH2-O)12-glycinaminde, which differ from the compound of Wu in the chain lengths of the fatty acids (C12 vs C16) and PEG, and the C-terminal (glycinamide vs CH2COOH).
However, Tan et al. teach that Pam2Cys is a synthetic analogue of the lipid component of MALP-2 and has been shown as an agonist for TLR2. See, the Introduction section at page 2710. In its native form Pam2Cys is insoluble in aqueous solution. Tan et al conjugated Pam 2Cys to polyethylene glycol through a method known in the art to obtain a pegylated Pam2Cys, which is readily soluble in saline and can be administered intranasally to respiratory tract. See, page 2712, the left column, the Results section. The pegylated Pam2Cys act as an immunostimulant by attracting neutrophils and macrophages and inducing secretion of IL-2, IL-6, IL-10, IFN-γ, MCP-1 and TNF-α. These change provide increase resistance against influenza A virus challenge and other benefit as well.  See, the abstract. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the Pam2Cys –pegylated conjugation herein with the particular PEG moiety employed herein, i.e., through one serine, 12 units of ethylene glycol and the particular glycyl amide terminal group and to use it as a TLR2 agonists for treating and/or preventing viral infection, including rhinovirus infection, particularly by administering the composition directly to respiratory tract, e.g., through intranasal . administration. 
A person of ordinary skill in the art would have been motivated to make the Pam2Cys –pegylated conjugation herein with the particular PEG moiety employed herein, i.e., 12 units of ethylene glycol and the particular glycyl amide terminal group and to use it as a TLR2 agonists In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, treating any other viral infections, such as influenza infection would inherently preventing the infection of rhinovirus, or conditions associated thereof. As to claim 11, note the treatment of rhinovirus infection would have reasonably expected to ameliorate conditions associated with or exacerbated by the infection.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2011/119759 A1, IDS), in view of Tan et al. (“Intranasal Administration of TLR2 agonist Pam2Cys provides rapid protection against influenza in mice,” Molecular Pharmaceutics, 2012, Vol. 9, pp 2710-2718, IDS) for reasons as discussed above, and in further view of Davies et al. (US 20090257980 A1).
The teaching of Wu et al. and Tan et al. have been discussed above. The cited references as a whole do not teach expressly the further employment of corticosteroid. 
However, Davies et al. teach that rhinovirus infection is a common cause of exacerbation of respiratory conditions such as asthma and chronicle obstructive respiratory disease (COPD), and such diseases are routinely treated with corticosteroids. See, paragraphs [0003] to [0004].  Davies et al. particularly teach a method of treating Asthma or COPD associated with rhinovirus infection by co-administering an antiviral agent and corticosteroids. See, particularly, the claims.

A person of ordinary skill in the art would have been motivated to further administer to a patients with rhinovirus associated conditions of asthma or COPD the known corticosteroid composition because corticosteroid is an old and well-known therapeutic agent for such conditions and is known to be used with other agent for treating such conditions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627